DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 14 are currently amended.
Claims 2, 4-13, 16-19, 21 are previously presented.
Claim 3, 15 are cancelled.
Claim 20 is original.

Drawings

The drawings filed on 9/12/2017 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings do not show different compositions for the base and the at least one plurality of regions (the hash markings of Fig. 8 are identical in both regions).  Furthermore, the Drawings are not annotated in English (see Figs. 2, 5, and 8). 
 Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The 

Specification

The disclosure is objected to because of the following informalities: 
There is a typo in page 8, line 8 – cited Fig. 9 should make reference to Fig. 8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2013/0221554).

Regarding claim 1, Jung discloses: a blank (see dental blank of title, abs, throughout), the blank comprising:
A base having an upper side surface (see side C of Figs. 2b and 2e) and an underside surface (see side A) being separated by a thickness B (the thickness separating sides A and C read on the recited thickness B), and
A plurality of regions (see milled regions of [0021]) projecting from either the upper side surface of the base, the underside surface of the base, or both the upper side surface and the under-side surface of the base (only one need be present – when milling the surface C, the upper side surface has a plurality of regions projecting from the upper side surface of the base – see Fig. 2d);
Wherein at least two regions of the plurality of regions project from the base with the upper side surface of the base extending between the at least two regions of the plurality of regions (see Fig. 4a – while this composite dental blank is milled to form the resulting implant/tooth/crown, it has at least two regions of C and A portions which project from the base with an upper side surface of the base extending between the two regions and read on the claimed subject matter);
Wherein the at least two regions project from the base by a thickness V1 (see Fi. 4a and 3b – the thickness of the regions of base B is less than the thickness of the projections of region A); wherein at least a part of the molded body is derived from the at least one of the plurality of regions by mechanical working (product-by-process limitations are accorded limited patentable weight in product claims); and wherein the base is of a first ceramic material that is different from a second ceramic material oft least one of the plurality of regions (different hash marks of 
Regarding limitations recited in claims 1, which are directed to method of making said blank (e.g. “at least a part of the molded body is derived from the at least one of the plurality of regions by mechanical working”) it is noted that said limitations are not given patentable weight in the product claims.  
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  
If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
Therefore, since the blank of claim 1 is the same as the blank disclosed by Jung, as set forth above, the claim is unpatentable even though the blank of Jung was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
To select the blank of Fig. 4a of Jung and mill it to the desired shape/size would have been a change in size/shape of a component and had the benefit of creating a custom-sized/made-to-order dental implant/crown/blank with improved mechanical properties and optical properties (see [0008]), which was desirable in Jung.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the optical blank of Jung with the milling to change its size/shape/dimension to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the 

Regarding claim 2, Jung discloses: wherein the base has a disc-shaped geometry over which the plurality of regions project therefrom (see Fig. 4a, region B is disc shaped as understood by one of ordinary skill in the art before the effective filing date – it is substantially annular).

Regarding claim 4, Jung discloses: wherein the base further includes a circumferential ridge (see Fig. 4A, base B has a right and left extreme side which constitutes the outer circumferential edge – interpreted as fixedly secured to the base, as it is a part of the base).

Regarding claim 5, Jung discloses: wherein the at least two regions of the plurality of regions have a geometry selected from the group consisting of curve shaped (see Fig. 4A – regions C and A are interpreted as curve-shaped).

Regarding claim 6, Jung discloses: wherein the thickness of the base B is <10 mm (see [0090] – 1-1.30 mm is a species which anticipates the claimed genus).

Regarding claim 7, 19 Jung discloses: wherein a total height of the base is the sum of the height B plus the height V1 plus the height V2 (where the thickness is 10.-1.30 mm – see [0090] – the aspect ratio is 10-20 – this is an overlapping range to the claimed range).

Regarding claim 8, Jung discloses: wherein the base is formed of a first material and the at least one of the plurality of regions is formed from a second material that is different from the first material (substantial duplicate of amended claim 1).

Regarding limitations recited in claims 1, which are directed to method of making said blank (e.g. “wherein the at least one of the plurality of regions being flued into one or more openings in the base”) it is noted that said limitations are not given patentable weight in the product claims.  
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  
If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
Therefore, since the blank of claim 1 is the same as the blank disclosed by Jung, as set forth above, the claim is unpatentable even though the blank of Jung was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 9, Jung discloses: wherein the at least two regions of the plurality of regions have different geometries projecting above the base (see Jung Fig. 4a – the region C has a different geometry/shape from the region A and therefore meets the claimed subject matter).

Regarding claim 10, Jung discloses: wherein a crown/bridge/inlay/onlay (see [0042]) is manufactured from the at least two regions of the plurality of regions.
11, Jung discloses: wherein the blank and/or the at least two regions of the plurality of regions includes a material selected from ceramic material (see ceramics throughout).

Regarding claim 12, Jung discloses: wherein the base and at least one of the at least two regions (see Fig. 4A – each of sections A, B and C is interpreted as having a different ceramic material composition – see further [0023]).

Regarding claim 13, Jung discloses: wherein the base and at least one of the two regions include sections of different material characteristics (see optical and translucency and mechanical strength of [0023]).

Claims 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Besenbacher (US 2008/0208351) and further in view of Jung (US 2013/0221554).

Regarding claim 14, Besenbacher discloses: a method ([0119]) for the manufacture of at least one molded body (see implant) that is a dental restoration (dental implants are dental restorations; see title, [0010]), comprising the steps of:
Providing a blank ([0183], Fig. 15, sample holder) that includes a base, a plurality of regions projecting above the base, wherein a first region and a second region of the plurality of regions project from both a first side wall and a second side wall respectively (only one of the Markush grouping is required to read on/meet the claim – see Fig. 15 which shows both projections from an upper side and an underside of the base), the first and second regions being spaced apart by an area defined by the first side wall, the second side wall, and a portion of the base therebetween, wherein the portion of the base extending between the firs region and the second region has a thickness B (see Fig. 15).

Contacting the rotating tool with the first side wall of the first region; machining by material-removing of a portion of the first region of the plurality of regions, wherein the machining step removed material circumferentially around a surface of the first side wall of the first region;
wherein the base is of a first ceramic material that is different from a second ceramic material of at least one of the plurality of regions.
In the same field of endeavor of dental restorations as Besenbacher (see title, abs) and reasonably pertinent rot e problem Besenbacher was trying to solve regarding abutments (see title, abs), Jung discloses: locating a rotating tool (See milling of [0023]) in the spaced apart area between the first region and the second region of the plurality of regions (between the peaks of region A and C of Figs. 4);
Contacting the rotating tool (see milling of [0018]) with the first side wall of the first region; machining by material-removing (milling is material removing) of a portion of the first region of the plurality of regions, wherein the machining step removed material circumferentially about a surface of the first side wall of the first region (to create the shape of Figs. 4 – the milling occurred circumferentially about a surface of the first side wall of the first region – see additionally Figs. 2b and 2c which show a drill/milling head);
Wherein the base is of a first ceramic material that is different from a second ceramic material of at least one of the plurality of regions (see [0021] and [0023] – Examiner has taken it that the different hash markings of the Figs. 4 are the different ceramic materials in regions A, B and C).
See MPEP 2144.06-07 regarding the art-recognized suitability for the intended purposes and MPEP 2144.04(IV)(B) regarding the obviousness of changes in shape/configuration. Performing subtractive machining of McGuire on the dental blank of Besenbacher would have

would have been a known method for its intended uses, as dental implants and molds are
known to be manufactured on a custom, shape-needed/specific bases, which was desirable in Besenbacher.
	 Therefore, it would have been obvious to one of ordinary skill in the art to combine the blank material regions of the blank of Besenbacher to have multiple ceramic materials as in Jung to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses and had the benefit that it allowed for the creation of custom dental implants/appliances, which was desirable in Besenbacher.

	Regarding claim 16, the combination Besenbacher/Jung discloses: further comprising the step of manufacturing the blank through forming methods (Examiner has interpreted the milling step(s) of Jung to read on the broadest reasonable interpretation of forming methods).

	Regarding claim 17, the combination Besenbacher/Jung discloses: further comprising the step of machining the blank to form the first region and the second region that project from a section of the base (Examiner has interpreted that the step of milling of Jung reads on the broadest reasonable interpretation of machining).

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Besenbacher (US 2008/0208351) and further in view of Jung (US 2013/0221554) and Oden (US 5080589).

Regarding claim 18, the combination Besenbacher/Jung discloses: wherein the base has a height B from 1.5-4 mm (See Besenbacher [0088] which discloses that the thickness of the mold/blank can vary and be larger than 1000 microns – an overlapping range to the claimed range).

In the same field of endeavor of dental blank design (see title, abs), Oden discloses a blank of such dimensions (see Example of col. 5, ll. 8-12).
Use of the height of the blank of Oden in the method of Besenbacher would have been an obvious selection of a known design for its intended uses and was suitable and desirable in Besenbacher.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the blank height of Oden in the method of Besenbacher to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was the selection of a known design for its intended uses and was a suitable design for the blank/dental implant, which was desirable in Besenbacher.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2013/0221554) and further in view of Fecher (US 2016/0113845).

Regarding claim 20, Jung does not disclose: wherein the ceramic material is selected from the group comprising of zirconium dioxide, glass ceramic, feldspar ceramic; the metallic material is selected from the group consisting of titanium and CoCr allow; and/or (only one need be present in the Markush grouping) the organic material is thermoplastic material.
In the same field of endeavor of dental blanks as Jung (see title, abs), Fecher discloses: a glass ceramic (see abs, [0006], [0008]).
The use of glass ceramic blank of Fecher in the dental blank of Jung would have been the selection of a known design for its intended uses, which was desirable in Jung.  See MPEP 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the glass ceramic blank of Fecher with the dental blank of Jung to arrive at the claimed invention before the effective filing date because doing so was a suitable design for its intended uses, which was desirable in Jung.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.

	Argument: Applicant argues that the combination cited in the prior/Non-Final OA dated 8/27/2021 did not disclose a black having a base with a plurality of regions with different ceramic materials in the base and plurality of regions.  Remarks pp. 6.


	Argument: The sections of Wolz are a single/constant thickness throughout.  Remarks pp. 6.

	This is not found persuasive because the single thickness initial blank is milled in Jung such that it creates a custom-made dental implant/crown.  See Figs. 4a-c and other cited Figs in the rejection presented for claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
                                                                                                                                                                                                     /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743